IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                               NOS. WR-31,922-35 & 31,922-36


                          EX PARTE JAMES GUZMAN, Applicant


             ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
         CAUSE NOS. 849859-K & 849860-L IN THE 182ND DISTRICT COURT
                           FROM HARRIS COUNTY


       Per curiam.

                                           ORDER

       Applicant was convicted of assault on a public servant and possession with intent to deliver

or manufacture a controlled substance. He was sentenced to twenty years’ imprisonment on the

assault conviction and twenty-five years’ imprisonment on the possession conviction. The

Fourteenth Court of Appeals dismissed Applicant’s direct appeals for want of jurisdiction in 2001

and then issued its mandate for the assault conviction in 2005. Guzman v. State, Nos. 14-01-00224-

CR & 14-01-00226-CR (Tex. App.—Houston [14th], Mar. 15, 2001) (not designated for publication);

Guzman v. State, No. 14-01-00778-CR (Tex. App.—Houston [14th], Mar. 3, 2005) (not designated

for publication). Applicant filed these applications for writs of habeas corpus in the county of

conviction, and the district clerk forwarded them to this Court. See TEX. CODE CRIM. PROC. art.
                                                                                                       2

11.07.

         Applicant contends, among other things, that the Texas Department of Criminal Justice

(“TDCJ”) has erroneously calculated his maximum discharge date as March 14, 2031. Applicant

has alleged facts that, if true, might entitle him to relief. Ex parte Canada, 754 S.W.2d 660 (Tex.

Crim. App. 1988). Accordingly, the record should be developed. The trial court is the appropriate

forum for findings of fact. TEX. CODE CRIM. PROC. art. 11.07, § 3(d). The trial court shall order the

TDCJ’s Office of the General Counsel to obtain a response from a person with knowledge of

relevant facts. That response shall state and explain Applicant’s maximum discharge date. In

developing the record, the trial court may use any means set out in Article 11.07, § 3(d). If the trial

court elects to hold a hearing, it shall determine whether Applicant is indigent. If Applicant is

indigent and wants to be represented by counsel, the trial court shall appoint counsel to represent him

at the hearing. See TEX. CODE CRIM. PROC. art. 26.04. If counsel is appointed or retained, the trial

court shall immediately notify this Court of counsel’s name.

         The trial court shall make findings of fact and conclusions of law as to whether, before filing

this application, Applicant properly exhausted his administrative remedies as required by §

501.0081(b) of the Government Code. The trial court may make any other findings and conclusions

that it deems appropriate in response to Applicant’s claim.

         The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX. R. APP. P. 73.4(b)(4). Any extensions of time must be requested
                                                   3

by the trial court and obtained from this Court.



Filed: December 8, 2021
Do not publish